DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
Claims 1-14 are entitled to the benefit of prior application 14/799,567, filed July 14, 2015.  However, application 14/799,567 was not entitled to the benefit of prior-filed applications, Applications No. 13/949,064, 12/299,472 and 11/374,310.  
Therefore, claims 1-14 of the present application are also not entitled to the benefit of those prior-filed applications.  Applicant may wish to consider filing a petition to accept an unintentionally delayed claim for priority in the prior-filed application 14/799,567.  See 37 CFR 1.55 or 1.78.


Claims Status
Claims 1-14 are pending and rejected.




Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8494672. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims currently under examination would be anticipated by the entirety of claim 1 of the patented application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chirnomas (U.S. Pre-Grant Publication No. 2009/0149985).

Regarding claim 1, Chirnomas teaches an automated store for selling articles contained within cardboard boxes (Fig. 1, 6; para [0001], [0010]), the automated store comprising,
a) a computer control system to control the automated store (Fig. 1; para [0015])
b) a user interface which communicates customer order information to the computer control system thereby enabling a customer to order a plurality of articles which are being stored inside a plurality of cardboard boxes (para [0026])
c) a payment system for receiving a payment from customer for the ordered articles (para [0046]-[0050])
d) a secure housing which prevents people from gaining access to the inside of the housing (para [0026])
e) the secure housing including a secure loading portal to enable the transfer into the housing of sealed cardboard boxes placed adjacent to the secure loading portal by a delivery person who is outside the secure housing, thereby restricting the delivery person from gaining access to the inside of the housing (para [0026], [0030]), 
f) a computerized identification system for automatically identifying the boxes being loaded and thereby determining the types of articles stored inside the boxes (para [0096]-[0106]), 
g) a cutting device for automatically cutting open at least some of the cardboard boxes thereby creating an opening into the cardboard boxes (para [0033], [0080]-[0086]), 
h) a conveyance apparatus for moving the cardboard boxes from the secure loading portal to a box storage area inside the housing (para [0030], [0034], [0035])
i) said box storage area inside the housing for storing a plurality of the cardboard boxes containing articles (para [0023], [0039]), 
j) at least one article retrieving apparatus for retrieving articles from the cardboard boxes in response to a customer order (para [0025], [0036]), 
k) a computer vision system for facilitating the guidance of said retrieval apparatus when retrieving articles from a given cardboard box, said vision system enabled to determine the location and physical orientation of a given article contained within a given cardboard box, thereby facilitating the control system in determining how the article retrieval apparatus should attempt to remove the given article inside the cardboard box (para [0025])
l) one of the at least one said article retrieval apparatus for entering through the opening created in a first one of the cardboard boxes and moving into the interior portion of said first cardboard box and furthermore for grasping and removing an article from the first cardboard box in accordance with the customer order (para [0036]), 
m) conveyance apparatus for moving the retrieved article from the said first cardboard box to a delivery container (para [0036], [0041])
n) one of the at least one said article retrieval apparatus for entering through the opening created in a second one of the cardboard boxes and moving into the interior portion of said second cardboard box and furthermore for grasping and removing an article from the second cardboard box in accordance with the customer order (para [0025], [0036]), 
o) conveyance apparatus for moving the retrieved article from the said second cardboard box to a delivery container (para [0036], [0041])
p) conveyance apparatus for conveying delivery containers containing the ordered articles to a secure delivery portal (para [0041], [0043]), and 
q) said secure delivery portal allowing the delivery containers containing articles to pass through the secure delivery portal enabling the delivery of the articles ordered by the user while restricting people from gaining access into the housing (para [0068]).  

Regarding claim 2, Chirnomas teaches the above automated store of claim 1.  Chirnomas also teaches further comprising automatic repositioning apparatus for detecting the position of a given box being loaded into the store and enabling the repositioning of said given box in order to facilitate the opening or identification of the box (para [0026]).

Regarding claim 3, Chirnomas teaches the above automated store of claim 1.  Chirnomas also teaches further comprising automatic manipulation device for automatically repositioning a given box described in claim 1 in order to facilitate the identifying or cutting of a given cardboard box (para [0033], [0059], [0096]-[0106]).

Regarding claim 4, Chirnomas teaches the above automated store of claim 1.  Chirnomas also teaches wherein said storage area for storing cardboard boxes are delivered by a plurality of different delivery people (para [0068], [0069]).

Regarding claim 5, Chirnomas teaches the above automated store of claim 1.  Chirnomas also teaches wherein the delivery container receiving the article retrieved from the first cardboard box is the same delivery container which receives the article from the second cardboard box, whereby combining the two separate articles that had previously been stored in the first and second cardboard boxes into the same delivery container (para [0041]).

Regarding claim 6, Chirnomas teaches the above automated store of claim 1.  Chirnomas also teaches wherein the article retrieval apparatus removing the article from the first of said boxes and the article retrieval apparatus removing the article from the second of said boxes are the same article retrieval apparatus (para [0030], [0040]).

Regarding claim 7, Chirnomas teaches the above automated store of claim 1.  Chirnomas also teaches wherein the conveyance apparatus moving the first and second said articles are the same apparatus (para [0030], [0040]).

Regarding claim 8, Chirnomas teaches the above automated store of claim 1.  Chirnomas also teaches wherein the conveyance apparatus and the article retrieval apparatus are the same apparatus (para [0030], [0040]).

Regarding claim 9, Chirnomas teaches the above automated store of claim 6.  Chirnomas also teaches wherein the conveyance apparatus and the article retrieval apparatus are the same apparatus (para [0030], [0040]).

Regarding claim 10, Chirnomas teaches the above automated store of claim 7.  Chirnomas also teaches wherein the conveyance apparatus and the article retrieval apparatus are the same apparatus (para [0030], [0040]).

Regarding claim 11, Chirnomas teaches the above automated store of claim 1.  Chirnomas also teaches where the retrieval of one of the articles from a cardboard box occurs at the storage location where the box has been previously stored, thereby eliminating the need to move the box to a second location before removing articles stored therein (para [0027], [0062]).

Regarding claim 12, Chirnomas teaches the above automated store of claim 1.  Chirnomas also teaches wherein the retrieval of one of the articles from a cardboard box occurs adjacent to the storage location where the box has been previously stored, thereby reducing distance needed to move a partially filled box to a second location before removing articles from the box (para [0027], [0062]).

Regarding claim 13, Chirnomas teaches the above automated store of claim 1.  Chirnomas also teaches further comprising a remote video monitoring system enabling a person at a remote location to take control of the computer system and machinery located at the store remotely and thereby attempt to rectify a problem with the system (para [0067]).

Regarding claim 14, Chirnomas teaches a system for storing and selling a variety of articles which are stored in a plurality of movable storage containers (Fig. 1, 6; para [0001], [0010]), the system comprising:
a) a housing for storing the plurality of movable storage containers having articles stored therein (para [0026]), 
b) a computer for controlling the system and apparatus within the housing or connected thereto (Fig. 1; para [0015]) 
c) a user interface which communicates customer order information to the computer enabling a customer to order articles which are being stored inside the housing (para [0026])
d) a payment system for receiving a payment from a customer for the ordered articles (para [0046]-[0050])
e) at least one article retrieving apparatus for grasping and retrieving an article from a movable storage container stored in the housing in response to a customer order (para [0025], [0036]), 
f) conveyance apparatus for moving the retrieved article to a delivery container (para [0036], [0041]), and 
g) conveyance apparatus for conveying the delivery container containing the ordered article to a customer retrieval area (para [0041], [0043]).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684